Citation Nr: 0948159	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure and service-connected 
diabetes mellitus.
 
2.  Entitlement to service connection for severe headaches, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin condition 
(claimed as dermatitis of the ankles), to include as due to 
herbicide exposure and service-connected diabetes mellitus.

4.  Entitlement to service connection for fungus of the 
fingernails, to include as due to herbicide exposure.

5.  Entitlement to service connection for a bilateral hand 
disability, to include as secondary to service-connected 
diabetes mellitus.

6.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to service-connected 
diabetes mellitus.
REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1968 and January 1972 to August 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the benefits sought on 
appeal.  In August 2009, the Veteran testified before the 
Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
notice that the Veteran received in April 2006 and June 2006 
informed him of what was required to substantiate the 
elements of his claims for service connection on a direct or 
presumptive basis, he has not received any notice that 
informed him of what was required to substantiate the 
elements for his claims for service connection on a secondary 
basis, or what evidentiary burdens he must overcome with 
respect to those claims.  Therefore, a remand is required in 
order to allow sufficient notice to the Veteran.  Upon 
remand, the Veteran will be free to submit additional 
evidence and argument on the questions at issue.
Next, the Board notes that the most recent VA medical records 
are dated in November 2007.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

The Veteran's service personnel records reflect service in 
Vietnam.  Thus, the Veteran is presumed to have been exposed 
to Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).

The Veteran claims that he currently has hypertension that is 
either due to herbicide exposure during his service or 
related to his service-connected diabetes mellitus.  The 
service medical records are void of findings, complaints, 
symptoms, diagnosis, or treatment of hypertension.  VA 
treatment records dated in July 2007 indicate that while the 
Veteran had a history of hypertension, his blood pressure was 
"very" good.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of hypertension 
during and after his service, he is not competent to relate 
any current hypertension his active service, including 
herbicide exposure, or to his service-connected diabetes 
mellitus.  In addition, it is unclear whether the Veteran has 
a current diagnosis of hypertension.  Accordingly, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).

Next, the Veteran claims that he currently has headaches that 
are due to herbicide exposure during his service.  The 
service medical records are void of findings, complaints, 
symptoms, diagnosis, or treatment of headaches.  In May 2006, 
he underwent a private neurological examination at which time 
he provided a history of chronic headaches that began about 
fifteen to twenty years ago.  The neurologist opined that 
headaches have been proposed as a side effect of Agent 
Orange, but that without more history or medical records 
relevant to treatment the Veteran received at the time of his 
initial onset of headaches, a direct relationship between 
exposure to Agent Orange and the Veteran's headaches could 
not be made.  The neurologist further opined that the 
Veteran's cervical myofascial pain may have contributed to 
his tension headaches.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of headaches during 
and after his service, he is not competent to relate any 
current headaches to his active service, including herbicide 
exposure.  Accordingly, the Board finds that a VA examination 
is necessary in order to fairly decide his claim.  McLendon 
v. Nicholson, 20 Vet. App. (2006).  The examiner on remand 
should specifically reconcile the opinion with the May 2006 
private opinion and any other opinions of record.

The Veteran also claims that he currently has dermatological 
conditions, including dermatitis of the ankles and fungus of 
the fingernails, that are due to herbicide exposure during 
his service.

The service medical records reflect treatment for a fungus 
infection of the groin and behind the ears from March 1972 to 
April 1972.  In May 1972, the Veteran was treated for 
possible tinea and a fungus infection of the groin.

VA medical records include a November 1977 report that 
reflects treatment for scalp lesions.  In February 1998, the 
Veteran was treated for red spots on his back, arms, and 
hands diagnosed as a rash of an unclear etiology.  A private 
neurology examination dated in May 2006 reflects treatment 
for upper extremity onchyomycosis.  A June 2006 report 
reflects a history of darkening around the ankles and a 
complaint of nail discoloration.  A September 2007 
dermatology note reflects treatment for melanonychia, 
hiradenitis and a lesion on the earlobes, acne, and a 
bilateral lichen simplex chronicus of the scrotum since his 
service in Vietnam.  However, the physician opined that the 
Veteran's condition was stress related and associated with 
anger and depression.  On VA diabetes mellitus examination in 
January 2008, the Veteran was diagnosed with plaques 
identified as a symptom of diabetes.  Private treatment 
records dated in October 2009 reflect diagnoses of nail 
dystrophy and eczematous and include photographs submitted by 
the Veteran of his face, arms, chest, neck, back, and hands.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a skin condition during and after his service, 
he is not competent to relate any current skin condition to 
his active service, including herbicide exposure.  In 
addition, while the Veteran does not contend that he has a 
skin condition that is related to his service-connected 
diabetes, on VA examination in January 2008 the examiner 
opined that he had plaques that were a symptom of his 
service-connected diabetes mellitus.  The Board is required 
to consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process.  Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the 
Board finds that a VA examination is necessary in order to 
fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).  The examiner on remand should specifically 
reconcile the opinion with the September 2007 and January 
2008 VA opinions and any other opinions of record.

Finally, the Veteran contends that he has bilateral foot and 
hand disabilities that are either due to herbicide exposure 
during his service or related to his service-connected 
diabetes mellitus.  In January 2008, the Veteran underwent a 
VA diabetes mellitus examination at which time he presented 
with symptoms of paresthesias and a loss of sensation of the 
hands and feet.  The examiner diagnosed the symptoms as 
diabetic-related peripheral neuropathic symptoms.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of disabilities of the hands and feet during and 
after his service, he is not competent to relate any current 
disabilities of the hands and feet to his active service, 
including herbicide exposure, or to his service-connected 
diabetes mellitus.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. (2006).  The examiner on 
remand should specifically reconcile the opinion with the 
January 2008 VA opinion and any other opinions of record.

In October 2009, the Veteran submitted additional evidence in 
support of his claim to the Board without a waiver of initial 
consideration of this evidence by the RO.  Therefore, the 
Board finds that the RO should consider the additional 
evidence prior to the Board's appellate review of the issues 
on appeal.  Disabled Am. Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate all the elements of 
his claims for service connection for 
hypertension, a skin condition, and 
bilateral hand and foot disabilities on a 
secondary basis.

2.  Obtain the Veteran's VA treatment 
records dated since November 2007.

3.  Schedule a VA examination to determine 
the current nature and etiology of any 
current hypertension.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current hypertension.

(b)  Is it as likely as not (50 percent 
or more probability) that any 
hypertension was incurred in or 
aggravated by the Veteran's service or is 
due to exposure to herbicides in service?  
The examiner must consider the Veteran's 
statements regarding the incurrence of 
hypertension, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  Is it as likely as not (50 percent 
probability or more) that any 
hypertension is proximately due to or 
the result of any service-connected 
diabetes mellitus or other service-
connected disability?

(d)  Is it as likely as not (50 percent 
probability or more) that any 
hypertension has been aggravated by the 
Veteran's service-connected diabetes 
mellitus or other service-connected 
disability?

4.  Schedule a VA examination to determine 
the current nature and etiology of any 
current headaches.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the May 2006 private opinion.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current headaches.

(b)  Is it as likely as not (50 percent 
or more probability) that any headaches 
were incurred in or aggravated by the 
Veteran's service, including exposure to 
herbicides during service?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of headaches, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

5.  Schedule a VA examination to determine 
the current nature and etiology of any 
current dermatological condition, 
including rashes and fungal infections of 
the fingernails.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
September 2007 and January 2008 VA 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose all current dermatological 
conditions, including any darkening of 
the skin, rashes, or fungus of the 
fingernails.

(b)  Is it as likely as not (50 percent 
or more probability) that any 
dermatological condition, including any 
darkening of the skin, rashes, or fungus 
of the fingernails, was incurred in or 
aggravated by the Veteran's service, 
including exposure to herbicides during 
service?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a dermatological condition 
and photographs of his face, arms, chest, 
neck, back, and hands, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  Is it as likely as not (50 percent 
probability or more) that any 
dermatological condition is proximately 
due to or the result of any service-
connected diabetes mellitus or other 
service-connected disability?

(d)  Is it as likely as not (50 percent 
probability or more) that any 
dermatological condition has been 
aggravated by the Veteran's service-
connected diabetes mellitus or other 
service-connected disability?

6.  Schedule a VA examination to determine 
the current nature and etiology of any 
current bilateral hand and foot 
disabilities.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
January 2008 VA opinion.  The rationale 
for all opinions must be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose all current bilateral hand 
and foot disabilities.

(b)  Is it as likely as not (50 percent 
or more probability) that any bilateral 
hand or foot disability was incurred in 
or aggravated by the Veteran's service, 
including exposure to herbicides during 
service?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of hypertension, in addition 
to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it as likely as not (50 percent 
probability or more) that any bilateral 
hand or foot disability is proximately 
due to or the result of any service-
connected diabetes mellitus or other 
service-connected disability?

(d)  Is it as likely as not (50 percent 
probability or more) that any bilateral 
hand or foot disability has been 
aggravated by the Veteran's service-
connected diabetes mellitus or other 
service-connected disability?

7.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

